URANIUM ENERGY CORP.



UP TO $18,695,000 SHARES OF COMMON STOCK

CONTROLLED EQUITY OFFERING

SM



SALES AGREEMENT

December 31, 2013

CANTOR FITZGERALD & CO.
499 Park Avenue
New York, New York 10022

Ladies and Gentlemen:

            URANIUM ENERGY CORP., a Nevada corporation (the "Company"), confirms
its agreement with Cantor Fitzgerald & Co. ("CF&Co") as follows:

            1.     Issuance and Sale of Shares.  The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, shares of the Company's Common Stock, par value $0.001
per share (the "Common Stock"), having an aggregate offering price of up to
$18,695,000 (the "Shares"); provided, however, that in no event shall the
Company issue or sell through CF&Co such number or dollar amount of Shares that
would exceed the limitations set forth in Section 5(d). Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitation set forth in this Section 1 on the number or amount of Shares
issued and sold under this Agreement shall be the sole responsibility of the
Company, and CF&Co shall have no obligation in connection with such
compliance.  The issuance and sale of Shares through CF&Co will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective on September 2, 2011 by the Securities and Exchange
Commission (the "Commission"), although nothing in this Agreement shall be
construed as requiring the Company to issue the Shares.

            The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the "Securities Act"), with the Commission a registration
statement on Form S-3 (File No. 333-176406), including a base prospectus dated
September 2, 2011 (the "Registration Statement"), relating to certain
securities, including the Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
"Exchange Act"). The Company has prepared a prospectus supplement specifically
relating to the Shares (the "Prospectus Supplement") to the base prospectus
included as part of such registration statement.  The Company has furnished to
CF&Co, for use by CF&Co, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Shares.  Except where the context otherwise requires, such registration
statement, on each date and time that such registration statement and any
post-effective amendment thereto became or becomes effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act and deemed to be a part of such registration statement pursuant
to Rule 430B or 462(b) of the Securities Act, is herein called the "Registration
Statement."  The base prospectus, including all documents incorporated therein
by reference, included in the Registration Statement, as it may be supplemented
by the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
"issuer free writing prospectus," as defined in Rule 433 of the Securities Act
Regulations ("Rule 433"), relating to the Shares that (i) is required to be
filed with the Commission by the Company or (ii) is exempt from filing pursuant
to Rule 433(d)(5)(i), in each case in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company's records pursuant to Rule 433(g) (an "Issuer Free Writing Prospectus"),
is herein called the "Prospectus." Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms "amend," "amendment" or "supplement" with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System or Interactive Data Electronic Applications (collectively,
"IDEA").





--------------------------------------------------------------------------------





            2.     Placements.  Each time that the Company wishes to issue and
sell the Shares hereunder (each, a "Placement"), it will notify CF&Co by email
notice (or other method mutually agreed to in writing by the parties) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued (the "Placement
Shares"), the time period during which sales are requested to be made, any
limitation on the number of Shares that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made (a
"Placement Notice"), a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 2
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from CF&Co set
forth on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by CF&Co unless and until (i)
in accordance with the notice requirements set forth in Section 4, CF&Co
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) this Agreement has been terminated under the
provisions of Section 11.   The amount of any discount, commission or other
compensation to be paid by the Company to CF&Co in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor CF&Co will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
CF&Co and CF&Co does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

- 2 -



--------------------------------------------------------------------------------



            3.     Sale of Placement Shares by CF&Co.  Subject to the terms and
conditions herein set forth, upon the Company's issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, CF&Co, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NYSE MKT LLC (the "NYSE MKT") to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  CF&Co will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to CF&Co pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by CF&Co (as set forth in Section 5(a)) from the gross proceeds
that it receives from such sales.  Unless otherwise set forth in a Placement
Notice, CF&Co may sell Placement Shares by any method permitted by law deemed to
be an "at the market" offering as defined in Rule 415 of the Securities Act,
including without limitation sales made directly on the NYSE MKT, on any other
existing trading market for the Common Stock or to or through a market
maker.  After consultation with the Company and subject to the terms of the
Placement Notice, CF&Co may also sell Placement Shares in privately negotiated
transactions.  The Company acknowledges and agrees that (i) there can be no
assurance that CF&Co will be successful in selling Placement Shares, (ii) CF&Co
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by CF&Co to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Placement Shares as required under this
Section 3, and (iii) CF&Co shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.  For the purposes hereof, "Trading Day"
means any day on which the Company's Common Stock is purchased and sold on the
principal market on which the Common Stock is listed or quoted.

            4.     Suspension of Sales.  The Company or CF&Co may, upon notice
to the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party's obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

            5.     Settlement.

            (a)     Settlement of Placement Shares.  Unless otherwise specified
in the applicable Placement Notice, settlement for sales of Placement Shares
will occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a "Settlement Date").  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
"Net Proceeds") will be equal to the aggregate sales price received by CF&Co at
which such Placement Shares were sold, after deduction for (i) CF&Co's
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to CF&Co hereunder pursuant to Section 7(h) hereof, and (iii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.



- 3 -



--------------------------------------------------------------------------------



            (b)     Delivery of Placement Shares.  On or before each Settlement
Date, the Company will, or will cause its transfer agent to, electronically
transfer the Placement Shares being sold by crediting CF&Co's or its designee's
account (provided CF&Co shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form.  On each Settlement Date, CF&Co will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) hereto, the Company will (i) hold CF&Co
harmless against any loss, claim, damage, or expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to
CF&Co any commission, discount or other compensation to which it would otherwise
have been entitled absent such default.

            (c)     Denominations; Registration.  Certificates for the Placement
Shares, if any, shall be in such denominations and registered in such names as
CF&Co may request in writing at least one full Business Day (as defined below)
before the Settlement Date.  The certificates for the Placement Shares, if any,
will be made available by the Company for examination and packaging by CF&Co in
The City of New York not later than noon (New York time) on the Business Day
prior to the Settlement Date.

            (d)     Limitations on Offering Size.  Under no circumstances shall
the Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Shares, (B) the number or amount available for offer and sale under the
currently effective Registration Statement, (C) the number of authorized but
unissued and unreserved shares of Common Stock and (D) the amount authorized
from time to time to be issued and sold under this Agreement by the Company's
board of directors, a duly authorized committee thereof or a duly authorized
executive committee, and notified to CF&Co in writing.  Under no circumstances
shall the Company cause or request the offer or sale of any Placement Shares
pursuant to this Agreement at a price lower than the minimum price authorized
from time to time by the Company's board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to
CF&Co in writing.  

            6.     Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, CF&Co that as of the date of this
Agreement and as of each Representation Date (as defined in Section 7(n) below)
on which a certificate is required to be delivered pursuant to Section 7(n) of
this Agreement, and as of the time of each sale of any Shares pursuant to this
Agreement (each, an "Applicable Time"), as the case may be:

            (a)     The Registration Statement, including any post-effective
amendments thereto, has been declared effective by the Commission; no stop order
suspending the effectiveness of the Registration Statement has been issued, and
no proceedings for such purpose have been instituted or are pending before or,
to the knowledge of the Company, threatened by the Commission, and any request
on the part of the Commission for additional information has been complied with.
The Company satisfies all conditions and requirements for filing the
Registration Statement on Form S-3 under the Securities Act as set forth in the
Commission's Form S-3. The Company has paid the required Commission fees
relating to the Shares. As filed, the Registration Statement contains all
information required by the Securities Act and, except to the extent CF&Co shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to CF&Co prior to the date hereof or, to the extent not completed
as of the date hereof, shall contain only such specific additional information
and other changes as the Company has advised CF&Co, prior to the date hereof,
will be included or made therein.



- 4 -



--------------------------------------------------------------------------------



            (b)     (i) Each document, if any, filed or to be filed pursuant to
the Exchange Act and incorporated by reference in the Registration Statement or
the Prospectus or any amendment or supplement thereto (or, if an amendment with
respect to any such document was filed, when such amendment was filed) complied,
or will comply when so filed, in all material respects with the Exchange Act and
the applicable rules and regulations of the Commission thereunder, and no such
document when it was filed (or, if an amendment with respect to any such
document was filed, when such amendment was filed), contained, or will contain
when it is so filed, an untrue statement of a material fact or omitted, or will
omit, to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made not misleading, (ii) each part of the Registration
Statement and each amendment thereto at each respective time the Registration
Statement and each amendment thereto became effective, at each deemed effective
date with respect to CF&Co pursuant to Rule 430B(f)(2) of the Securities Act and
as of each Settlement Date, as the case may be, did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) the Registration Statement as of the date hereof does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iv) the Registration Statement and each amendment thereto, at each respective
time the Registration Statement and each amendment thereto became effective, at
each deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2) of
the Securities Act and as of each Settlement Date, as the case may be, and as of
the date hereof, and the Prospectus, when filed, complied and will comply in all
material respects with the Securities Act, (v) each issuer free writing
prospectus (as defined in Rule 433) relating to the Shares, if any, when
considered together with the Prospectus and any amendments and supplements
thereto, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (vi) as of its
date, the date hereof, the Applicable Time, and each Settlement Date, the
Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

            (c)     The Company was not and is not an ineligible issuer as
defined in Rule 405 under the Securities Act at the times specified in Rules 164
and 433 under the Securities Act in connection with the offering of the
Placement Shares. Any Issuer Free Writing Prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each Issuer Free Writing Prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) under the Securities Act or that
was prepared by or on behalf of or used or referred to by the Company complies
or will comply in all material respects with the requirements of the Securities
Act. The Company has not prepared, used or referred to, and will not, without
CF&Co's prior consent, prepare, use or refer to, any Issuer Free Writing
Prospectus in connection with a Placement.

            (d)     The Company has been duly incorporated, is validly existing
as a corporation in good standing under the laws of the State of Nevada, has the
corporate power and authority to own, operate and lease its properties and to
conduct its business as described in the Registration Statement and the
Prospectus and to enter into, deliver and perform its obligations under this
Agreement. The Company is duly qualified to transact business as a corporation
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect or would reasonably be expected to have
a material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders' equity or results of operations of the Company and its
subsidiaries (each a "Subsidiary," and together, the "Subsidiaries") taken as a
whole, or prevent or materially interfere with consummation of the transactions
contemplated hereby (a "Material Adverse Effect").



- 5 -



--------------------------------------------------------------------------------



            (e)     The subsidiaries listed in Schedule 4 attached hereto are
the only Subsidiaries of the Company. Each Subsidiary has been duly formed, is
validly existing as a corporation, limited liability company or limited
partnership, as the case may be, in good standing under the laws of the
jurisdiction in which it is chartered or organized, and has the power and
authority to own and to operate and lease its properties and to conduct its
business as described in the Registration Statement and the Prospectus and to
enter into, deliver and perform its obligations under this Agreement, as
applicable. Each Subsidiary is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.

            (f)     The Company has an authorized and outstanding capitalization
as set forth in the Registration Statement and the Prospectus under
"Capitalization" and all of the shares of capital stock of the Company issued
and outstanding prior to the issuance of the Shares have been duly and validly
authorized and issued and are fully paid and non-assessable, and the authorized
capital stock of the Company conforms in all material respects as to legal
matters to the description thereof contained in each of the Registration
Statement and the Prospectus.  

            

(g)     All of the issued and outstanding shares of capital stock or other
ownership interests of each Subsidiary have been duly and validly authorized and
issued and are fully paid and non-assessable, and, except as otherwise set forth
in the Registration Statement and the Prospectus, all outstanding shares of
capital stock or other ownership interests of the Subsidiaries are owned by the
Company either directly or indirectly, free and clear of any security interest
or any other security interests, claims, mortgages, pledges, liens, encumbrances
or other restrictions of any kind. Except as described in the Registration
Statement and the Prospectus, neither the Company nor any Subsidiary own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.



            

(h)     Except as set forth in the Registration Statement and the Prospectus,
there are no (i) preemptive rights or other rights to subscribe for or to
purchase, nor any restrictions upon the voting or transfer of, any equity
securities of the Company or its Subsidiaries or (ii) outstanding options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities or
interests for capital stock or other ownership interests of the Company or any
Subsidiary. Except for such rights that have been waived or as described in the
Prospectus, neither the filing of the Registration Statement nor the sale of the
Shares as contemplated by this Agreement gives rise to any rights for or
relating to the registration of any shares of Common Stock or other securities
of the Company.



            

(i)     This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that such enforceability may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, receivership, moratorium and
other similar laws affecting the rights and remedies of creditors generally and
(ii) the effect of general principles of equity, whether considered in a
proceeding in equity or at law; and provided further that the indemnity,
contribution and exoneration provisions contained in any of such agreements may
be limited by applicable laws and public policy.





- 6 -



--------------------------------------------------------------------------------



            

(j)     The Shares have been duly authorized for issuance and sale pursuant to
any Placement Notice and in accordance with the terms of this Agreement and,
when issued and delivered in accordance with the terms of this Agreement, will
be validly issued, fully paid and non-assessable, and the issuance of such
Shares will not be subject to any preemptive or similar rights.



            

(k)     No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends or distributions to the Company, from
making any other distribution on such Subsidiary's capital stock or equity
interests, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary's property or
assets to the Company or any other Subsidiary of the Company.



            

(l)     Neither the Company nor any of its Subsidiaries is (i) in violation of
its charter or by-laws or similar organizational documents; (ii) in breach,
default (or an event that, with notice or lapse of time or both, would
constitute such a default) or violation in the performance of any obligation,
agreement or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound; or (iii) in violation of any
statute, law or regulation or any order, judgment, decree or injunction of any
court, regulatory body, administrative agency, governmental body or arbitrator
(domestic or foreign) having jurisdiction over the Company, its Subsidiaries or
any of their properties or assets, except, in the case of each of clauses (ii)
and (iii) above, for any such violation or default that would not, individually
or in the aggregate, have a Material Adverse Effect.  To the Company's
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.



            

(m)     Neither of (i) the execution, delivery and performance of this Agreement
by the Company or (ii) the consummation of any other transactions contemplated
by this Agreement (A) conflicts or will conflict with or constitutes or will
constitute a violation of the organizational documents of the Company or any
Subsidiary, (B) conflicts or will conflict with or constitutes or will
constitute a breach or violation of, or a default (or an event that, with notice
or lapse of time or both, would constitute such a default) under any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which the Company or any Subsidiary is a party or by which any of them or any
of their respective properties may be bound, (C) violates or will violate any
statute, law or regulation or any order, judgment, decree or injunction of any
court, regulatory body, administrative agency, governmental body or arbitrator
(domestic or foreign) having jurisdiction over the Company or a Subsidiary or
any of their properties or assets in a proceeding to which any of them or their
property is a party or (D) results or will result in the creation or imposition
of any lien, charge, encumbrance, claim, or restriction on or affecting the
properties and assets of the Company and any of the Subsidiaries, except for
such conflicts, breaches, violations, defaults or liens, in the case of clauses
(B), (C) or (D), that would not, individually or in the aggregate, have a
Material Adverse Effect.



            

(n)     No permit, consent, approval, authorization, order, registration, filing
or qualification of or with any court, regulatory body, administrative agency,
governmental body or arbitrator (domestic or foreign) having jurisdiction over
the Company, its Subsidiaries or any of their respective properties or assets is
required in connection with (i) the execution, delivery and performance of this
Agreement or the fulfillment of the terms thereof by the Company or (ii) the
consummation of any other transactions contemplated by this Agreement, except
(A) for such permits, consents, approvals and similar authorizations required
under the Securities Act, the Exchange Act, the blue sky laws of any
jurisdiction and the NYSE MKT, (B) for such consents that have been, or prior to
any Applicable Time will be, obtained, (C) for such consents that, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect, and (D) as disclosed in the Prospectus.





- 7 -



--------------------------------------------------------------------------------



            

(o)     Subsequent to the respective dates as of which information is given in
the Registration Statement, the Prospectus and the Free Writing Prospectuses, if
any (including any document deemed incorporated by reference therein), there has
not been (i) any material adverse change, or any development involving a
prospective material adverse change, in the condition, financial or otherwise,
or in the business, properties, management, results of operations or prospects
of the Company and the Subsidiaries taken as a whole, (ii) any transaction which
is material to the Company and the Subsidiaries taken as a whole, other than in
the ordinary course of business, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock or short-term or
long-term indebtedness of the Company or any of its Subsidiaries, (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, or (vi) any default under the terms of any
class of securities of the Company or any outstanding debt obligations, if any,
which would result in a Material Adverse Effect, other than in each case above
as disclosed in the Registration Statement or Prospectus (including any document
deemed incorporated by reference therein).



            

(p)     There are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company's knowledge, any legal, governmental or
regulatory investigations, to which the Company or a Subsidiary is a party or to
which any property of the Company or any of its Subsidiaries is the subject (i)
other than proceedings accurately described in all material respects in the
Registration Statement and the Prospectus and proceedings that, individually or
in the aggregate, would not have a Material Adverse Effect or (ii) that are
required to be described in the Registration Statement or the Prospectus and are
not so described. The statements included in the Prospectus, insofar as such
statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate summaries of such legal matters, agreements,
documents or proceedings in all material respects.



            

(q)     Each preliminary prospectus filed as part of the Registration Statement
as originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act.



            

(r)     Each of the Company and the Subsidiaries is not, and after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof as described in the Prospectus will not be, required to register as an
"investment company" as such term is defined in the Investment Company Act of
1940, as amended (the "Investment Company Act").



            

(s)     The Company and the Subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws, rules, regulations, orders,
judgments, decrees or permits, common law provisions or other legally binding
standards relating to the protection of human health and safety or the
environment, or to hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect.



            

(t)     In the ordinary course of their business, the Company and each of the
Subsidiaries conduct periodic reviews of the effect of the Environmental Laws on
their respective businesses, operations and properties, in the course of which
they identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with the Environmental Laws or any permit, license
or approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the Company has
reasonably concluded that there are no such costs or liabilities, and there are
no notices of potential liability or claims pending or, to the knowledge of the
Company, threatened against the Company or any of the Subsidiaries or any of
their respective properties concerning Environmental Laws, which would, singly
or in the aggregate, have a Material Adverse Effect.





- 8 -



--------------------------------------------------------------------------------



            

(u)     There has been no storage, generation, transportation, handling, use,
treatment, disposal, discharge, emission, contamination, release or other
activity involving any kind of Hazardous Materials (as hereinafter defined) by,
due to, on behalf of, or caused by the Company or any Subsidiary (or, to the
Company's knowledge, any other person during the period of ownership, operation,
use or leasehold by the Company or any Subsidiary) upon any property now or
previously owned, operated, used or leased by the Company or any Subsidiary, or
upon any other property, which would, individually or in the aggregate,
constitute a violation of or give rise to any liability under any Environmental
Law that could reasonably be expected to have a Material Adverse Effect; there
has been no disposal, discharge, emission, contamination or other release of
Hazardous Material of any kind at, onto or from any such property or into the
environment surrounding any such property of any Hazardous Material that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; neither the Company nor any Subsidiary is subject to any order,
decree, agreement or other individualized legal requirement related to any
Environmental Law, which, in any case (individually or in the aggregate), could
reasonably be expected to have a Material Adverse Effect. As used herein,
"Hazardous Material" shall mean any hazardous material, hazardous waste,
hazardous substance, hazardous constituent, toxic substance, pollutant,
contaminant, asbestos, petroleum, petroleum waste, radioactive material,
biohazardous material, explosive or any other material, the presence of which in
the environment is prohibited, regulated because of its hazardous
characteristics, or serves as the basis of liability because of its hazardous
characteristics as defined, listed, or regulated by any applicable federal,
state, or local environmental law, ordinance, rule or regulation.



            

(v)     Neither the Company nor any Subsidiary has agreed to assume, undertake
or provide indemnification for any liability of any other person under any
Environmental Law.



            

(w)     No property of the Company or any Subsidiary is subject to any lien,
charge, mortgage, pledge, security interest, claim, equity, trust or other
encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever under any Environmental Law. None of the properties is included on
or, to the knowledge of the Company, is proposed for inclusion on the National
Priorities List pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section . 9601 et seq., or any
similar list or inventory of contaminated properties.



            

(x)     All interests in material mining claims, concessions, exploitation or
extraction rights or similar rights (collectively, the "Mining Claims") that are
held by the Company or any Subsidiary are completely and accurately described in
the Prospectus and are in good standing, are valid and enforceable, and are free
and clear of any material liens or charges, except as disclosed in the
Prospectus. Except as disclosed in the Prospectus, no other material property
rights are necessary for the conduct of the Company's business as described
therein, and there are no material restrictions on the ability of the Company
and its Subsidiaries to use, transfer or otherwise exploit any such property
rights except as required by applicable law or as described in the Prospectus
(including any documents incorporated therein by reference) and the Company does
not know of any claim or basis for a claim that may adversely affect the
Company's or any Subsidiary's rights in any material respect. Except as
disclosed in the Prospectus, the Mining Claims held by the Company and its
Subsidiaries cover the properties required by the Company for the purposes
described therein.





- 9 -



--------------------------------------------------------------------------------



            

(y)     There are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Securities Act and the Canadian Securities Laws
(as defined below) with respect to any securities of the Company or to require
the Company to include such securities with the Shares registered pursuant to
the Registration Statement.



            

(z)     None of the Company or the Subsidiaries has sold or issued, or offered
or agreed to sell or issue, any securities that would be integrated with the
offering of the Shares contemplated by this Agreement pursuant to the Securities
Act or the interpretations thereof by the Commission.



            

(aa)     Neither the Company nor any of the Subsidiaries, nor any director,
officer, employee, or affiliate, nor, to the Company's knowledge, any agent or
representative acting on behalf of the Company or any of the Subsidiaries, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any "government official"
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage that would constitute
a violation of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the "FCPA"); and the Company and the
Subsidiaries have conducted their businesses in compliance with the FCPA and
have instituted and maintain policies and procedures designed to promote and
achieve, and that are reasonably expected to continue to promote and achieve,
compliance with the FCPA and the representation and warranty contained herein.



            

(bb)     The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable anti-money laundering statutes of jurisdictions where
the Company and the Subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
"Anti-Money Laundering Laws"), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or the Subsidiaries with respect to the Anti-Money Laundering Laws
is pending or, to the knowledge of the Company and the Partnership, threatened.



            

(cc)     Neither the Company nor any of the Subsidiaries, nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department.



            

(dd)     (1) The Company represents that neither the Company nor any Subsidiary,
nor, to the knowledge of the Company, any director, officer, employee, agent,
affiliate or representative acting on behalf of the Company or a Subsidiary, is
an individual or entity ("Person") that is, or is owned or controlled by a
Person that is:



            

(A)     the subject of any sanctions administered or enforced by the U.S.
Department of Treasury's Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty's Treasury or any other
relevant sanctions authority (collectively, "Sanctions"); or





- 10 -



--------------------------------------------------------------------------------



            

(B)     located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Sudan and Syria).



            

(2)     The Company represents and covenants that it will not, directly or
indirectly, and will not permit any other Subsidiary to, use the proceeds of the
offering of the Shares, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:



            

(A)     to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or



            

(B)     in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).



            

(3)     The Company represents and covenants that for the past five years it has
not knowingly engaged in, is not now knowingly engaged in, and will not engage
in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.



            

(ee)     The Company and the Subsidiaries have good and marketable title in fee
simple to all of the properties (including real property) and good and
marketable title to all personal property owned by them which are material to
the business of the Company and the Subsidiaries, in each case free and clear of
all liens, encumbrances and defects, except such as are described in the
Registration Statement and the Prospectus or such as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries; and
any real property and buildings held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and the Subsidiaries, in each case, except as described in the
Registration Statement and the Prospectus.



            

(ff)     Neither the Company nor any Subsidiary knows of any violation of any
municipal, state, federal or foreign law, rule or regulation concerning any real
property owned in fee simple by or under contract to be acquired by the Company
or the Subsidiaries as of the date of this Agreement or any part thereof that
would have a Material Adverse Effect; the Company has disclosed in the
Registration Statement and the Prospectus with an adequate amount of detail all
options and rights of first refusal to purchase all or part of any property or
any interest therein; each of the properties complies with all applicable zoning
laws, ordinances, regulations and deed restrictions or other covenants in all
material respects and, if and to the extent there is a failure to comply, such
failure does not materially impair the value of any of the properties and will
not result in a forfeiture or reversion of title; neither the Company nor any
Subsidiary has received from any governmental authority any written notice of
any condemnation of or zoning change affecting the properties or any part
thereof, and neither the Company nor any Subsidiary knows of any such
condemnation or zoning change which is threatened, and, in each case, which if
consummated would have a Material Adverse Effect; all liens, charges,
encumbrances, claims, or restrictions on or affecting the properties and assets
of the Company and any of the Subsidiaries that are required to be described in
the Registration Statement or the Prospectus are disclosed therein.



            

(gg)     Except as (i) disclosed in the Registration Statement and the
Prospectus, or (ii) would not have a Material Adverse Effect, to the Company's
knowledge, no lessee of any portion of any of the properties of the Company and
the Subsidiaries is in default under any of the leases governing such properties
and there is no event which, but for the passage of time or the giving of notice
or both, would constitute a default under any of such leases.





- 11 -



--------------------------------------------------------------------------------



            

(hh)     Except as disclosed in the Registration Statement and the Prospectus,
the mortgages encumbering the properties of the Company and the Subsidiaries are
not and will not be: (i) convertible (in the absence of foreclosure) into an
equity interest in the entity owning such property or in the Company or any
Subsidiary, (ii) cross-defaulted to any indebtedness other than indebtedness of
the Company or any of the Subsidiaries, or (iii) cross-collateralized to any
property or assets not owned directly or indirectly by the Company or any of the
Subsidiaries.



            

(ii)     There are no contracts, letters of intent, term sheets, agreements,
arrangements or understandings with respect to the direct or indirect
acquisition or disposition by the Company of interests in assets or real
property that is required to be described in the Registration Statement or the
Prospectus that is not already so described.



            

(jj)     The Company and the Subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names and other intellectual property
(collectively, the "Intellectual Property") currently employed by them in
connection with the business now operated by them. Neither the Company nor any
Subsidiary has received any notice or is otherwise aware of (i) any infringement
of or conflict with asserted rights of others with respect to any of the
Intellectual Property, or (ii) any facts or circumstances that would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company and its Subsidiaries, which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect.



            

(kk)     No labor problem or dispute with the employees of the Company and the
Subsidiaries exists, is threatened or imminent, and no officer or director of
the Company or any of its Subsidiaries is aware of any existing or imminent
labor disturbance by the employees of any of the Company's or its Subsidiaries'
principal suppliers, contractors or customers, in either case that would have,
or would reasonably be expected to have, a Material Adverse Effect, except as
set forth in or contemplated in the Prospectus.



            

(ll)     The Company and the Subsidiaries, taken as a whole, are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged and all such insurance is in full force and effect; the Company and
the Subsidiaries, taken as a whole, have not been refused any insurance coverage
sought or applied for; and the Company and the Subsidiaries, taken as a whole,
have no reason to believe that they will not be able to renew their existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue their businesses
at a cost that would not have a Material Adverse Effect, except as described in
the Registration Statement and the Prospectus.



            

(mm)     The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except as would not
have a Material Adverse Effect, and neither the Company nor any of the
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as described in the
Registration Statement and the Prospectus.





- 12 -



--------------------------------------------------------------------------------



            

(nn)     The consolidated financial statements of the Company included or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and the Subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders'
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act and in
conformity with United States generally accepted accounting principles ("GAAP")
applied on a consistent basis during the periods involved; the other financial
and statistical data with respect to the Company and the Subsidiaries contained
or incorporated by reference in the Registration Statement, the Prospectus and
the Issuer Free Writing Prospectuses, if any, are accurately and fairly
presented and prepared on a basis consistent with the financial statements and
books and records of the Company; there are no financial statements (historical
or pro forma) that are required to be included or incorporated by reference in
the Registration Statement, or the Prospectus that are not included or
incorporated by reference as required; the Company and the Subsidiaries do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), and the Prospectus; and all disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding "non-GAAP
financial measures" (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.



            

(oo)     The Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement and the Prospectus, since the
end of the Company's most recent audited fiscal year, there has been (i) no
material weakness in the Company's internal control over financial reporting
(whether or not remediated), and (ii) no change in the Company's internal
control over financial reporting that has materially adversely affected, or is
reasonably likely to materially adversely affect, the Company's internal control
over financial reporting.



            

(pp)     (i) The Company and each of the Subsidiaries has established and
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15 under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the Company
in the reports it files or will file or submit under the Exchange Act, as
applicable, is accumulated and communicated to management of the Company,
including its principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.



            

(qq)     There are no material agreements, contracts, indentures, leases or
other instruments that are required to be described in the Prospectus or to be
filed as an exhibit to the Registration Statement that are not described, filed
or incorporated by reference in the Registration Statement and the Prospectus as
required by the Securities Act. All such contracts to which the Company or any
Subsidiary is a party have been duly authorized, executed and delivered by the
Company or the Subsidiary, as applicable, constitute valid and binding
agreements of the Company or the Subsidiary, as applicable, and are enforceable
against the Company or the Subsidiary, as applicable, in accordance with the
terms thereof, except as enforceability thereof may be limited by (i) the effect
of bankruptcy, insolvency, reorganization, fraudulent conveyance, receivership,
moratorium and other similar laws affecting the rights and remedies of creditors
generally and (ii) the effect of general principles of equity, whether
considered in a proceeding in equity or at law; and provided further that the
indemnity, contribution and exoneration provisions contained in any of such
agreements may be limited by applicable laws and public policy. Neither the
Company nor any of its Subsidiaries have received notice that it is in breach of
or default under any of such contracts.





- 13 -



--------------------------------------------------------------------------------



            

(rr)     The Company and each of the Subsidiaries have filed on a timely basis
all material federal, state, local and foreign tax returns required to be filed
or have properly requested extensions thereof, and all such tax returns are
true, correct and complete in all material respects, and have paid all material
taxes required to be paid, including any tax assessment, fine or penalty levied
against the Company or any of the Subsidiaries, and, except as otherwise
disclosed in the Registration Statement and the Prospectus, no material tax
deficiency has been asserted against any such entity, nor does any such entity
know of any tax deficiency which is likely to be asserted against any such
entity, which, singly or in the aggregate, if determined adversely to any such
entity, could reasonably be expected to have a Material Adverse Effect; all
material tax liabilities are adequately provided for on the respective books of
such entities.



            

(ss)     Except as described in the Registration Statement and the Prospectus,
the Company has not sold, issued or distributed any shares of Common Stock
during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, qualified stock option
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants.



            

(tt)     Since August 1, 2010, the Company has timely filed all documents
required to be filed by it under (i) the Exchange Act, (ii) the Securities Act,
and (iii) the applicable securities laws in each of the provinces of Canada in
which the Company is a "reporting issuer" as defined under such securities laws
(the "Canadian Jurisdictions"), and the rules and procedures established under
such laws together with applicable published policy statements and instruments
of the Canadian securities regulatory authorities in each of the Canadian
Jurisdictions (the "Canadian Securities Laws"), including (without limitation)
all reports required by National Instrument 43-101 Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators, and all such
documents and reports comply with the requirements of such instrument in all
material respects.



            

(uu)     Ernst & Young LLP, who have certified certain financial statements of
the Company and the Subsidiaries, or any predecessor entity thereto, and have
delivered its reports with respect to the audited financial statements included
in the prospectus, is an independent registered public accounting firm with
respect to the Company as required by the Securities Act. There has not been any
reportable event (within the meaning of National Instrument 51-102 Continuous
Disclosure Obligations of the Canadian Securities Administrators) between the
Company and its auditors.



            

(vv)     The Company and its directors and officers, in their respective
capacities as such, are in compliance with all presently applicable provisions
of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and the rules and
regulations promulgated thereunder.



            

(ww)     No relationship, direct or indirect, exists between or among the
Company or any of its Subsidiaries, on the one hand, and the directors,
officers, stockholders, affiliates, customers or suppliers of the Company or any
Subsidiary, on the other hand, that is required to be described in the
Prospectus but is not so described.



            

(xx)     Neither the Company nor any Subsidiary has taken, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.





- 14 -



--------------------------------------------------------------------------------



            

(yy)     Other than this Agreement, there are no contracts, agreements or
understandings between the Company or any of its Subsidiaries and any person
that would give rise to a valid claim against the Company or any of its
Subsidiaries or CF&Co for a brokerage commission, finder's fee or other like
payment with respect to the consummation of the transactions contemplated by
this Agreement.



(zz)

     Any statistical and market-related data included in the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate, and the Company has obtained written consent to the use of such data
from such sources to the extent required.



            

(aaa)     Neither the Company nor any Subsidiary has distributed or will
distribute any offering material in connection with the offering and sale of the
Shares other than the Prospectus, any Issuer Free Writing Prospectus to which
CF&Co has consented in accordance with this Agreement and any other materials,
if any, permitted by the Securities Act, including Rule 134 thereunder.



            

(bbb)     The Shares are validly listed on the NYSE MKT, and the Company is not
aware of any violation of any listing requirements or any current or threatened
action for delisting.



            

(ccc)     No "prohibited transaction" (as defined in either Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder ("ERISA") or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the "Code"))
or other event of the kind described in Section 4043(b) of ERISA (other than
events with respect to which the 30-day notice requirement under Section 4043 of
ERISA has been waived) has occurred with respect to any employee benefit plan
for which the Company or any Subsidiary would have any material liability; for
each plan that is subject to the rules of Section 412 of the Code or Section 302
of ERISA, no "accumulated funding deficiency" (as defined in Section 412 of the
Code) has been incurred, whether or not waived, and the fair market value of the
assets of such plan (excluding for purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions; each employee benefit plan for which the
Company or any Subsidiary would have any liability is in compliance in all
material respects with applicable law, including (without limitation) ERISA and
the Code; the Company has not incurred and does not expect to incur liability
under Title IV of ERISA with respect to the termination of, or withdrawal from,
any "pension plan"; and each plan for which the Company would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which could cause the loss of such qualification.



            

(ddd)     The Company is a reporting issuer in the Canadian Jurisdictions and is
not on the list of defaulting issuers maintained under the securities
legislation of each of the Canadian Jurisdictions.



            

(eee)     At the time the Registration Statement was originally declared
effective, and at the time the Company's most recent Annual Report on Form 10-K
was filed with the Commission, the Company met the then applicable requirements
for the use of Form S-3 under the Securities Act, including but not limited to
Instruction I.B.1 of Form S-3. The Company satisfies the pre-1992 eligibility
requirements for the use of a registration statement on Form S-3 in connection
with this offering (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months). The aggregate market value of the
outstanding voting and non-voting common equity (as defined in Securities Act
Rule 405) of the Company held by persons other than affiliates of the Company
(pursuant to Securities Act Rule 144, those that directly, or indirectly through
one or more intermediaries, control, or are controlled by, or are under common
control with, the Company)  (the "Non-Affiliate Shares"), was equal to or
greater than $168 million  (calculated by multiplying (x) the highest price at
which the common equity of the Company closed on the Exchange within 60 days of
the date of this Agreement times (y) the number of Non-Affiliate Shares). The
Company is not a shell company (as defined in Rule 405 under the Securities Act)
and has not been a shell company for at least 12 calendar months previously and
if it has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company.





- 15 -



--------------------------------------------------------------------------------



            The Company acknowledges that CF&Co and, for purposes of the
opinions to be delivered pursuant to Section 7 hereof, counsel to the Company
and counsel to CF&Co, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

            

7.     Covenants of the Company.  The Company covenants and agrees with CF&Co
that:



            

(a)     Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by CF&Co under the Securities Act with respect to a
pending sale of the Placement Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), (i)
the Company will notify CF&Co promptly, and confirm the notice in writing, of
the time (A) when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed, (B) of the receipt of any comment letter from the Commission, (C) of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information or (D) when
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares, (ii) the Company
will prepare and file with the Commission, promptly upon CF&Co's request, any
amendments or supplements to the Registration Statement or Prospectus that, in
CF&Co's reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co's right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
offering and sale of Placement Shares under this Agreement unless a copy thereof
has been submitted to CF&Co within a reasonable period of time before the filing
and CF&Co has not reasonably objected thereto (provided, however, that the
failure of CF&Co to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co's right to rely on the
representations and warranties made by the Company in this Agreement) and the
Company will furnish to CF&Co at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
IDEA; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (with respect to Rule 424(b) of the Securities Act, without reliance
on Rule 424(b)(8)).



            

(b)     Notice of Commission Stop Orders.  The Company will advise CF&Co,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes subject to a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued. The Company will advise CF&Co promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.





- 16 -



--------------------------------------------------------------------------------



            

(c)     Delivery of Prospectus; Subsequent Changes.  During any period in which
a Prospectus relating to the Placement Shares is required to be delivered by
CF&Co under the Securities Act with respect to a pending sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act or with the relevant Canadian Securities
Administrators pursuant to the Canadian Securities Laws.  If during such period
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or the Prospectus to
comply with the Securities Act, the Company will promptly notify CF&Co, and
confirm the notice in writing, to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement, or file a
free writing prospectus applicable to, the Registration Statement or the
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.



            

(d)     Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by CF&Co under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its reasonable best efforts to
cause the Placement Shares to be listed on the NYSE MKT and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
CF&Co reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.



            

(e)     Filings with the NYSE MKT. The Company will timely file with the NYSE
MKT all documents and notices required by the NYSE MKT of companies that have or
will issue securities that are traded on the NYSE MKT.



            

(f)     Delivery of Registration Statement and Prospectus.  The Company will
furnish to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co's request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Registration Statement and the
Prospectus and any supplements or amendments thereto) to CF&Co to the extent
such document is available on IDEA. The copies of the Registration Statement and
the Prospectus and any supplements or amendments thereto furnished to CF&Co will
be identical to the electronically transmitted copies thereof filed with the
Commission pursuant to IDEA, except to the extent permitted by Regulation S-T.





- 17 -



--------------------------------------------------------------------------------



            

(g)     Earnings Statement.   The Company will timely file such reports pursuant
to the Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable, but in any event not later than 15
months after the end of the Company's current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. "Earnings statement" and "make
generally available" will have the meanings contained in Rule 158 under the
Securities Act.



            

(h)     Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing, filing and delivery to CF&Co
of the Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, and of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Shares, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Shares to CF&Co, (iii) the qualification of the Placement Shares
under securities laws in accordance with the provisions of Section 7(d) of this
Agreement, including filing fees, (iv) the printing and delivery to CF&Co of
copies of the Prospectus and any amendments or supplements thereto, and of this
Agreement, (v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the NYSE MKT, (vi) the fees
and expenses of any transfer agent or registrar for the Shares, (vii) filing
fees incident to, and fees and expenses, if any, imposed by, the Commission or
FINRA, (viii) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (ix) the qualification or exemption of the Placement
Shares under state securities laws in accordance with the provisions of Section
7(x) hereof, including the filing fees, if applicable, and (x) the fees and
disbursements of the counsel to CF&Co, payable upon the execution of this
Agreement, in an amount not to exceed $50,000.



            

(i)     Use of Proceeds.  The Company will apply the Net Proceeds in accordance
with the statements under the caption "Use of Proceeds" in the Prospectus.



            

(j)     Notice of Other Sales.  During the pendency of any Placement Notice
given hereunder, the Company shall provide CF&Co notice, subject to CF&Co's
agreement to keep the information in such notice confidential, as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus or other stock plan or arrangement described in the Prospectus, (ii) the
issuance of securities in connection with an acquisition, merger or sale or
purchase of assets or properties described in the Prospectus, or (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time, provided the implementation of such is
disclosed to CF&Co in advance. Notwithstanding the foregoing, the Company hereby
agrees that it shall not, directly or indirectly, in any other "at-the-market"
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the later of the termination of this Agreement
and the sixtieth (60th) day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice.





- 18 -



--------------------------------------------------------------------------------



            

(k)     Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company tenders a Placement Notice or sells Placement
Shares, advise CF&Co promptly after it shall have received notice or obtained
knowledge thereof, of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document provided to
CF&Co pursuant to this Agreement.



            

(l)     Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by CF&Co or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company's principal offices,
as CF&Co may reasonably request.



            

(m)     Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act, which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through CF&Co, the Net Proceeds to the Company and the compensation payable by
the Company to CF&Co with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.



            

(n)     Representation Dates; Certificate.  On or prior to the date that the
first Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(m) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference to
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to "furnish" information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Subtopic 205-20) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a "Representation
Date"); the Company shall furnish CF&Co with a certificate, in the form attached
hereto as Exhibit 7(n) within three (3) Trading Days of any Representation
Date.  The requirement to provide a certificate under this Section 7(n) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date; provided, however, that such waiver shall not apply for any
Representation Date on which the Company files its annual report on Form
10-K.  Notwithstanding the foregoing, if the Company subsequently decides to
sell Placement Shares following a Representation Date when the Company relied on
such waiver and did not provide CF&Co with a certificate under this Section
7(n), then before the Company delivers the Placement Notice or CF&Co sells any
Placement Shares, the Company shall provide CF&Co with a certificate, in the
form attached hereto as Exhibit 7(n), dated the date of the Placement Notice.





- 19 -



--------------------------------------------------------------------------------



            

(o)     Legal Opinion.  On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(n) for which no
waiver is applicable, the Company shall cause to be furnished to CF&Co a written
opinion of McMillan LLP ("Company Counsel"), or other counsel satisfactory to
CF&Co, in form and substance reasonably satisfactory to CF&Co and its counsel,
dated the date that the opinion is required to be delivered, substantially
similar to the form attached hereto as Exhibit 7(o), modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinion for subsequent
Representation Dates, counsel may furnish CF&Co with a letter (a "Reliance
Letter") to the effect that CF&Co may rely on a prior opinion delivered under
this Section 7(o) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date). In rendering such opinions, such counsel may rely, as to
matters of fact (but not as to legal conclusions), to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials.



            

(p)     Comfort Letter.  Prior to the date of the first Placement Notice and
within three (3) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(n) for which no waiver is applicable, the Company shall cause its
independent accountants (and any other independent registered public accounting
firms whose report is included in the Registration Statement or the Prospectus)
to furnish CF&Co letters (the "Comfort Letters" ), dated the date the Comfort
Letter is delivered, which shall meet the requirements set forth in this Section
7(p); provided, that if requested by CF&Co, the Company shall cause a Comfort
Letter to be furnished to CF&Co within ten (10) Trading Days of the date of
occurrence of any material transaction or event, including the restatement of
the Company's financial statements.  The Comfort Letter from the Company's
independent registered public accounting firm shall be in a form and substance
reasonably satisfactory to CF&Co, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants' "comfort letters" to underwriters in connection with
registered public offerings (the first such letter, the "Initial Comfort Letter"
) and (iii) updating the Initial Comfort Letter with any information that would
have been included in the Initial Comfort Letter had it been given on such date
and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.



            

(q)     Market Activities.  The Company will not, directly or indirectly, (i)
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares to be issued and sold pursuant to this Agreement other
than CF&Co; provided, however, that the Company may bid for and purchase shares
of its Common Stock in accordance with Rule 10b-18 under the Exchange Act.



            

(r)     Insurance.  The Company and its Subsidiaries will use its best efforts
to maintain, or cause to be maintained, insurance of the types and with policies
in such amounts and with such deductibles and covering such risks as are in the
reasonable opinion of management prudent for their respective businesses.





- 20 -



--------------------------------------------------------------------------------



            

(s)     Compliance with Laws.  The Company will comply in all material respects
with all applicable securities and other applicable laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and use its best efforts
to cause the Company's directors and officers, in their capacities as such, to
comply in all material respects with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes-Oxley Act.



            

(t)     Investment Company Act.   The Company will conduct its affairs in such a
manner so as to ensure that neither it nor any of its Subsidiaries will be or
become, at any time prior to the termination of this Agreement, an "investment
company," as such term is defined in the Investment Company Act.



            

(u)     Securities Act and Exchange Act. The Company will use its best efforts
to comply in all material respects with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.



            

(v)     No Offer to Sell.  Other than a free writing prospectus (as defined in
Rule 405 under the Act) approved in advance by the Company and CF&Co in its
capacity as principal or agent hereunder, neither CF&Co nor the Company
(including its agents and representatives, other than CF&Co in its capacity as
such) will, directly or indirectly, make, use, prepare, authorize, approve or
refer to any free writing prospectus relating to the Placement Shares to be sold
by CF&Co as principal or agent hereunder.



            

(w)     Undertakings.   The Company will use its best efforts to comply with all
of the provisions of any undertakings in the Registration Statement.



            

(x)     Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with CF&Co, to qualify the Placement Shares
for offering and sale, or to obtain an exemption for the Placement Shares to be
offered and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as CF&Co may designate and to maintain such
qualifications and exemptions in effect for so long as required for the
distribution of the Placement Shares (but in no event for less than one year
from the date of this Agreement); provided, however, that the Company shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation or as a dealer in securities in any jurisdiction in which
it is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.  In each
jurisdiction in which the Placement Shares have been so qualified or exempt, the
Company will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification or exemption, as the case may
be, in effect for so long as required for the distribution of the Placement
Shares (but in no event for less than one year from the date of this Agreement).



            

(y)     Secretary's Certificate; Further Documentation.  Prior to the date of
the first Placement Notice, the Company shall deliver to CF&Co a certificate of
the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Articles of
Incorporation of the Company, as amended, (ii) the By-laws of the Company, (iii)
the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the issuance of the
Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this
Agreement.  Within five (5) Trading Days of each Representation Date, the
Company shall have furnished to CF&Co such further information, certificates and
documents as CF&Co may reasonably request.



            

8.     Conditions to CF&Co's Obligations. The obligations of CF&Co hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:





- 21 -



--------------------------------------------------------------------------------



            

(a)     Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.



            

(b)     No Material Notices.  None of the following events shall have occurred
and be continuing:  (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus; (ii)
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.



            

(c)     No Misstatement or Material Omission.  CF&Co shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in CF&Co's
reasonable opinion is material, or omits to state a fact that in CF&Co's opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.



            

(d)     Material Changes.  Except as disclosed in the Prospectus, there shall
not have been any Material Adverse Effect, or any downgrading in or withdrawal
of the rating assigned to any of the Company's securities (other than asset
backed securities) by any rating organization or a public announcement by any
rating organization that it has under surveillance or review its rating of any
of the Company's securities (other than asset backed securities), the effect of
which, in the case of any such action by a rating organization described above,
in the reasonable judgment of CF&Co (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.



            

(e)     Legal Opinions.  CF&Co shall have received the opinion of Company
Counsel required to be delivered pursuant to Section 7(o) on or before the date
on which such delivery of such opinion is required pursuant to Section 7(o).



            

(f)     Comfort Letter.  CF&Co shall have received the Comfort Letter required
to be delivered pursuant to Section 7(p) on or before the date on which such
delivery of such letter is required pursuant to Section 7(p).





- 22 -



--------------------------------------------------------------------------------



            

(g)     Representation Certificate.  CF&Co shall have received the certificate
required to be delivered pursuant to Section 7(n) on or before the date on which
delivery of such certificate is required pursuant to Section 7(n).



            

(h)     No Suspension.  Trading in the Common Stock shall not have been
suspended on the NYSE MKT.



            

(i)     Other Materials.  On each date on which the Company is required to
deliver a certificate pursuant to Section 7(n), the Company shall have furnished
to CF&Co such appropriate further information, certificates and documents as
CF&Co may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company shall have furnished CF&Co with such conformed copies of such
opinions, certificates, letters and other documents as CF&Co shall have
reasonably requested.



            

(j)     Securities Act Filings Made.  All filings with the Commission required
by Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.



            

(k)     Approval for Listing.   The Placement Shares shall be validly listed on
the NYSE MKT at, or prior to, the issuance of any Placement Notice.



            

(l)     No Termination Event.  There shall not have occurred any event that
would permit CF&Co to terminate this Agreement pursuant to Section 11(a).



            

(m)     FINRA. CF&Co will be satisfied, based on the reasonable judgment of
their counsel, that the Offering is exempt from the filing and review
requirements of FINRA.



            

9.     Indemnification and Contribution.



            

(a)     Company Indemnification.  The Company agrees to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses  incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which CF&Co, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (w) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus or in
any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Shares under the securities laws
thereof or filed with the Commission, (x) the omission or alleged omission to
state in any such Registration Statement or amendment or supplement thereto a
material fact required to be stated in it or necessary to make the statements in
it not misleading, (y) the omission or alleged omission to state in any such
Prospectus or amendment or supplement thereto a material fact required to be
stated in it or necessary to make the statements in it, in light of the
circumstances under which they were made, not misleading, or (z) any breach by
the Company of any of its representations, warranties and agreements contained
in this Agreement; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission made solely in
reliance upon and in conformity with written information relating to CF&Co and
furnished to the Company by CF&Co expressly for inclusion in any document as
described in clause (w) of this Section 9(a) (the "Agent Content"). This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.





- 23 -



--------------------------------------------------------------------------------



            

(b)     CF&Co Indemnification. CF&Co agrees to indemnify and hold harmless the
Company, its directors, each officer of the Company that signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 9(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with the
Agent Content. The Company hereby acknowledges that the only Agent Content
furnished to the Company is the statements set forth in the seventh and eighth
paragraphs under the caption "Plan of Distribution" in the Prospectus.



            

(c)     Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission to so notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.





- 24 -



--------------------------------------------------------------------------------



            

(d)     Contribution.  In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or CF&Co, the Company and
CF&Co will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than CF&Co, if any) to which the
Company and CF&Co may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company, on the one hand, and
CF&Co, on the other. The relative benefits received by the Company, on the one
hand, and CF&Co, on the other, shall be deemed to be in the same proportion as
the total net proceeds received by the Company from the sale of the Placement
Shares (before deducting expenses) bear to the total compensation received by
CF&Co from the sale of Placement Shares on behalf of the Company.  If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and CF&Co, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or CF&Co, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and CF&Co agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d) ,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d), CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of CF&Co, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.





- 25 -



--------------------------------------------------------------------------------



            

10.     Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
trustees, directors or controlling persons), (ii) delivery and acceptance of the
Placement Shares and payment therefor or (iii) any termination of this
Agreement.



            

11.     Termination.



            

(a)     CF&Co shall have the right by giving notice as hereinafter specified at
any time to terminate this Agreement if (i) any material adverse effect on the
Company and the Subsidiaries, taken as a whole, or any development that could
reasonably be expected to cause a material adverse effect on the Company and the
Subsidiaries, taken as a whole, has occurred that, in the reasonable judgment of
CF&Co, may materially impair the ability of CF&Co to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(n),
7(o), or 7(p), CF&Co's right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; (iii) any other condition of CF&Co's
obligations hereunder is not fulfilled, (iv) if trading in the Common Stock has
been suspended or limited by the Commission or the NYSE MKT, or if trading
generally on the NYSE MKT has been suspended or limited, or minimum prices for
trading have been fixed on the NYSE MKT, (v) there has occurred any material
adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of CF&Co, impracticable or inadvisable to market the Placement Shares
or to enforce contracts for the sale of the Placement Shares, (vi) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (vii) if a banking moratorium has been
declared by either U.S. Federal or New York authorities.  Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(h) (Expenses), Section 9 (Indemnification and
Contribution), Section 10 (Survival of Representations), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If CF&Co
elects to terminate this Agreement as provided in this Section 11(a), CF&Co
shall provide the required notice as specified in Section 12 (Notices).



            

(b)     The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party, except that the provisions of
Section 7(h) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Survival of Representations), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination.



            

(c)     CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(h) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Survival of Representations), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination.





- 26 -



--------------------------------------------------------------------------------



            

(d)     Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through CF&Co on the terms and subject to the conditions set forth
herein; provided, that the provisions of Section 7(h) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Survival of Representations),
Section 16 (Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination.



            

(e)     This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(h) (Expenses),
Section 9 (Indemnification and Contribution), Section 10 (Survival of
Representations), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect.



            

(f)     Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.



            

12.     Notices.  All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald & Co., 499 Park
Avenue, New York, New York 10022, fax no. (212) 308-3730, Attention: Capital
Markets/Jeff Lumby, with copies to Stephen Merkel, General Counsel, at the same
address, with copy to: Reed Smith LLP, 599 Lexington Avenue, New York, New York
10022, fax no. (212) 521-5450, Attention: Daniel I. Goldberg; or if sent to the
Company, shall be delivered to  Uranium Energy Corp., 1111 West Hastings Street,
Suite 320, Vancouver, British Columbia V6E 2J3, fax no. (604) 682-3591,
Attention: Chief Executive Officer, with a copy to McMillan LLP, Royal Centre,
1055 West Georgia Street, Suite 1500, PO Box 111117, Vancouver, British
Columbia, V6E 4N7, fax no. (603) 893-2679, Attention: Thomas J. Deutsch. Each
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business   Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, "Business
Day" shall mean any day on which the NYSE MKT and commercial banks in the City
of New York are open for business.



            An electronic communication ("Electronic Notice") shall be deemed
written notice for purposes of this Section 12 if sent to the electronic mail
address specified by the receiving party under separate cover.  Electronic
Notice shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party.  Any party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form ("Nonelectronic Notice") which shall be sent to
the requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.



 

- 27 -



--------------------------------------------------------------------------------



            

13.     Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the Company and CF&Co and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that CF&Co may assign its
rights and obligations hereunder to an affiliate of CF&Co without obtaining the
Company's consent.



            

14.     Adjustments for Stock Splits.  The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.



            

15.     Entire Agreement; Amendment; Severability.  This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.



            

16.     Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws other than
Section 5-1401 of the General Obligations Law. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in the City of New York, borough of Manhattan, for the adjudication of
any dispute hereunder or in connection with any transaction contemplated hereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof (certified or registered mail, return receipt requested)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.



            

17.     Waiver of Jury Trial.  The Company and CF&Co each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.



            

18.     Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:



            

(a)     CF&Co has been retained solely to act as underwriter in connection with
the sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company and CF&Co has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether CF&Co has
advised or is advising the Company on other matters;





- 28 -



--------------------------------------------------------------------------------



            

(b)     the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;



            

(c)     the Company has been advised that CF&Co and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that CF&Co has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and



            

(d)     the Company waives, to the fullest extent permitted by law, any claims
it may have against CF&Co, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that CF&Co shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.



            

19.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or electronic
transmission.



            

20.     Permitted Free Writing Prospectuses. The Company represents, warrants
and agrees that, unless it obtains the prior consent of CF&Co, and CF&Co
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a "free writing prospectus," as defined in Rule 405,
required to be filed with the Commission.  Any such free writing prospectus
consented to by CF&Co or by the Company, as the case may be, is hereinafter
referred to as a "Permitted Free Writing Prospectus."  The Company represents
and warrants that it has treated and agrees that it will treat each Permitted
Free Writing Prospectus as an "issuer free writing prospectus," as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping.  For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 20 hereto are Permitted Free Writing
Prospectuses.



[

Signature Page Follows.]





 

 

- 29 -



--------------------------------------------------------------------------------





            If the foregoing correctly sets forth the understanding among the
Company and CF&Co, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement among the
Company and CF&Co.



 

Very truly yours,

     

URANIUM ENERGY CORP.

         

By:   /s/ Amir Adnani
        Name: Amir Adnani
        Title:  President and Chief Executive Officer

             

ACCEPTED as of the date
first-above written:

     

CANTOR FITZGERALD & CO.





     

By:  /s/ Jeffrey Lumby
Name:  Jeffrey Lumby
Title:  Senior Managing Director

   



 



--------------------------------------------------------------------------------



SCHEDULE 1

FORM OF PLACEMENT NOTICE



 

From:

[                           ]



Cc:

[                           ]



To:

[                           ]



Subject:

Controlled Equity Offering--Placement Notice



Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Uranium Energy Corp. (the "Company")
and Cantor Fitzgerald & Co. ("CF&Co") dated December 31, 2013 (the "Agreement"),
I hereby request on behalf of the Company that CF&Co sell up to [          ]
shares of the Company's common stock, par value $0.001 per share, at a minimum
market price of $_______ per share until [date]*.

* The Company shall add additional parameters, such as the bracketed text above
regarding a termination date, to the Placement Notice as it may deem necessary
at any time.





--------------------------------------------------------------------------------



SCHEDULE 2

CANTOR FITZGERALD & CO.



Jeff Lumby

jlumby@cantor.com



Josh Feldman

jfeldman@cantor.com



With copies to:



CFControlledEquityOffering@cantor.com



URANIUM ENERGY CORP.



Amir Adnani                  aadnani@uraniumenergy.com



Mark Katsumata            mkatsumata@uraniumenergy.com



 

 

 



--------------------------------------------------------------------------------



SCHEDULE 3

Compensation

CF&Co shall be paid compensation equal to an amount to be agreed upon based on
the gross proceeds from the sales of Shares pursuant to the terms of this
Agreement.



 

 

 



--------------------------------------------------------------------------------



SCHEDULE 4

Subsidiaries

Incorporated by reference to Exhibit 21 of the Company's most recently filed
Form 10-K.



 

 

 



--------------------------------------------------------------------------------



Exhibit 7(o)

MATTERS TO BE COVERED BY INITIAL OPINION OF

McMillan LLP



 

 

 

 



--------------------------------------------------------------------------------



Exhibit 7(n)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected [Chief Executive Officer, Chief
Financial Officer, or Executive Vice President and General Counsel], of URANIUM
ENERGY CORP. ("Company"), a Nevada corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(n) of the Sales
Agreement dated December 31, 2013 (the "Sales Agreement") among the Company and
Cantor Fitzgerald & Co., that to the best knowledge of the undersigned:

            (i)             The representations and warranties of the Company in
Section 6 of the Sales Agreement (A) to the extent such representations and
warranties are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, are true and correct on and
as of the date hereof with the same force and effect as if expressly made on and
as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof with the
same force and effect as if expressly made on and as of the date hereof, except
for those representations and warranties that speak solely as of a specific date
and which were true and correct as of such date; and

            (ii)            The Company has complied in all material respects
with all agreements and satisfied all conditions on their part to be performed
or satisfied pursuant to the Sales Agreement at or prior to the date hereof
(other than those conditions waived by Cantor Fitzgerald & Co.).



 

By:

_____________________________

   

Name:

   

Title:



Date: _________, 20__



 



--------------------------------------------------------------------------------





Exhibit 20

PERMITTED FREE WRITING PROSPECTUSES





 